Title: From Thomas Jefferson to Benjamin Ogle, 1 December 1800
From: Jefferson, Thomas
To: Ogle, Benjamin



Sir,
United States, In Senate, December the 1st. 1800.

The Senate of the United States, have requested me to notify your Excellency, that the honorable James Lloyd hath resigned his seat in the Senate, as appears by the Journals of the Senate, an authenticated copy whereof I have directed to be made out and herewith transmit for your information and that of the Legislature of the State of Maryland.
I have the honor to be, Sir, Your Excellency’s most obedt. and hble. servt. Vice President of the United States and President of the Senate.

Th: Jefferson

